ORDER

PER CURIAM.
Defendant, Zedric Crawford, appeals his judgments of conviction, after a jury trial, for second degree murder, first degree robbery, *638two counts of armed criminal action and unlawful use of a weapon. Defendant was sentenced to three consecutive terms of twenty years for murder, robbery and the second armed criminal action count, and to concurrent terms of fifteen and five years, respectively, for the first armed criminal action count and unlawful use of a weapon. Defendant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion for defendant’s point regarding his direct appeal. The judgments of conviction are affirmed. Rule 30.25(b).
The judgment of the motion court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. The judgment is affirmed. Rule 84.16(b).